In an action, on a policy of insurance, to recover for loss by burglary, the complaint was dismissed on the merits at the close of plaintiff’s case on the ground that the assured had breached the contract of insurance by leaving the premises without the protection of a burglary alarm system and by failing to regularly keep books and accounts in such manner that the amount of loss could be accurately determined therefrom by the insurance company; that the defendant had not waived these provisions of the policy; and that the nonwaiver agreement signed by the assured was effective and not waived. Judgment unanimously affirmed, with costs. No opinion. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ.